DETAILED ACTION
This action is in reply to the submission filed on 10/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and have been examined under the effective filing date of 1/22/2019.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive in part.  Examiner thanks Applicant for the discussion in the previous interview regarding claim interpretation and the subsequent expert declaration.
Regarding page 9 of Applicant’s remarks, the additional elements concerning the use of the abstract ideas are GUIs, automation and machine learning. While not conceding that the claimed machine learning is not able to be performed by the human mind, Examiner contends the abstract ideas of determining a criticality of an invoice by calculated the predicted processing time in the manner claimed can be performed by the human mind. Regarding page 10, the invention is directed to a method and system for processing information, not presenting an improved user interface.  The user interface in the invention is claimed as presenting the processed information.  There are no limitations concerning the particularities of a user interface. Regarding pages 11 and 12, user confirmation bypass in software does not constitute an improvement in user interfaces and is seen in the claims as applying the judicial exception to a GUI program.  (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.) 
Regarding pages 13 and 14, Examiner contends the machine learning model is not a technical improvement over existing machine learning models based on the fact that the claimed model takes advantage of historic data.  Using historic data to train a machine learning model is a core tenant of machine learning. While claim 18 claims a machine learning model using a training set, the specification is 
Regarding page 15, prior art has been found that recites claimed invoice analysis. (Sarir ¶0004; based on the interaction settlement due date and the predicted processing time, the suggested action initiation time.) Examiner contends that the limitations of a difference between two time periods does not constitute an inventive concept, rather than merely identifies two specific time periods and finds the difference between the two.  While the information may be useful in the present field of endeavor, the difference between the predicted processing time and the time remaining until target completion is not wholly unconventional. (Sarir ¶0004; based on the interaction settlement due date and the predicted processing time, the suggested action initiation time.)
Regarding pages 16 and 17, Examiner again thanks Applicant for interview and remarks discussing claim interpretation and scope of claims and prior art relied upon, and posits prior art rejections including Sarir et al. Sarir teaches predicting a processing time for an invoice. (Sarir ¶0037; step of determining 312 the predicted processing time) Regarding pages 18 and 19, Examiner relies on Sarir to teach the method of determining the criticality values, and a system to present this information on a user interface. (Sarir ¶0018; input to the invoice analysis platform (e.g., via a user interface associated with the invoice analysis platform), as tabular data (e.g., in the form of a spread sheet file, a comma-separated values (CSV) file, and/or the like), and/or the like.)  Examiner relies on Subramanian and Hoang to present the criticality values on a GUI, as Sarir does not explicitly disclose a “GUI,” rather only a user interface associated with the invoice analysis platform.  Without conceding the applicability of the user interface as a GUI, Examiner strives to make a complete rejection and maintains that Subramanian teaches presenting invoice priority or criticality values on a GUI. Additionally, Subramanian teaches claimed selective automation.   (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.)  Hoang and Sarir teaches selective user confirmation. (Hoang ¶0074; allows the vendor to select multiple invoices and 
Regarding page 20, Examiner finds Applicant correct in asserting the prior art does not teach the predicted processing times for the claimed invoice stages in claim 5.  Examiner has conducted a review of the file wrapper for possible claim amendments for help in overcoming 101 rejections and has not found anything at this time.
No prior art or non-patent literature has been found at this time that matches the functions of determining the invoice processing time by predicting the processing time of an invoice through its validation, payment, and approval stages, as seen in claim 5.  The closest non-patent literature that reads on the Application is Ullah, Predicting Default Payment of Credit Card Users: Applying Data Mining Techniques. This paper describes data mining techniques to analyze historical payment records to predict if an invoice will be late. The closest prior art that reads on claim 5 is Carlsen (WO 2018/039286 A1.) Carlsen teaches calculating processing time for each location in the funds transfer process, (Carlsen ¶0067; module also calculates transaction performance statistics such as the time of processing for each location in the funds transfer process, volume of transfers, and .

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims concern generating a training set comprising the invoice characteristics and training the machine learning model based on the training set.  The specification only discloses using machine learning, not generating a training set or training a model; and does not contain a teaching of the manner or process of making and using the invention in terms which a person skilled in the art at the time the application was filed would have recognized that 
 ¶0060; “One or more embodiments include generating a set of rules for determining predicted processing times for each processing stage for a current invoice (Operation 208). The system conducts analysis for each processing stage separately. The system applies regression analysis, statistical analysis, machine learning algorithms, and/or other algorithms to the invoice characteristics, determined at Operation 204, and the processing times for a particular processing stage, determined at Operation 206. The system determines correlations and/or other relationships between the invoice characteristics and the processing times. Additionally or alternatively, the system determines correlations and/or other relationships within the invoice characteristics. The system iterates the analysis with respect to the processing times of each processing stage.” 
¶0078; “One or more embodiments include generating a set of rules for determining a predicted impact resulting from making payment on a current invoice during a particular payment phase (Operation 308). The system applies regression analysis, statistical analysis, machine learning algorithms, and/or other algorithms to the invoice characteristics, determined at Operation 304 and the impact, determined at Operation 306. The system determines correlations and/or other relationships between the invoice characteristics and various levels of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and its dependent claims 2-17, recite a method and/or system for determining a particular invoice is associated with a first criticality value based on a difference between the predicted amount of processing time and the amount of time remaining until a target completion date, determine a second invoice is associated with a second criticality value, determine whether a first criticality value is above a threshold, determine whether the second criticality value is above the threshold value. Independent claim 18 and its dependent claims 19-20 recite determine a predicted processing time for a target invoice by determining invoice characteristics for invoices, determining processing time for invoices, generate a training set comprising the invoice characteristics and the processing times, determine a set of invoice characteristics comprising a first invoice characteristic associated with a first invoice, determine a difference between the first predicted processing time and an amount of time remaining until due date for the first invoice, determine an invoice criticality for the first invoice based on the difference. Further, claim 17 recites determining an action associated with the particular action. These limitations are directed to the abstract idea of mental activities, including an observation or judgement.  
Additionally, the claims recite presenting a plurality of criticality categories respectively corresponding to ranges of criticality values, receiving a user selection of a particular criticality category of the plurality of categories, presenting information associated with a set of one or more invoices associated with the particular criticality category, presenting an option to execute a first suggested action for the particular invoice, and executing a second suggested action for the second invoice, without receiving user confirmation to execute. These limitations are directed to the abstract idea of commercial and legal interactions in the form of sales activities and behaviors, without significantly more.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a one or more non-transitory machine-readable media storing instructions, using a Graphical User Interface (GUI) to present a plurality of interface elements, information associated with a set of invoices and receive a user selection and confirmation to execute an action for the invoice; and a machine learning model in 
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons as stated in Step 2A Prong 2.
Claims 2-17 and 19-20 further delineate the processing rules for the invoices and/or the GUI in the independent claims and further narrow the scope of the invention without adding an abstract idea or significantly more/a practical application of. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sarir et al. (Pub. No. US 2018/0096311 A1.)
Regarding Claim 18, Sarir in view of Subramanian and Hoang discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
training a machine learning model to determine a predicted processing time for a target invoice at least by: (Sarir ¶0040; instructions when executed may utilize a regression analysis to determine the predicted processing time, and it is expected that the use of artificial intelligence and/or machine learning (such as decision trees, multinomial logit models, Naïve Bayes algorithms, etc.) to make the determination at step 312 may tend to increase the accuracy in the predicted processing time determined.)
 (Sarir ¶0037; Further relevant information may also be determined from the invoice, such as the interacting party, the interaction settlement due date (e.g., payment due date), as shown at step 302 of method 300, and/or any other relevant information which may be determined from the invoice)
determining processing times respectively associated with the plurality of invoices: (Sarir ¶0037; step of determining 312 the predicted processing time may be further based on the invoice amount determined at step 502.)
generating a training set comprising the invoice characteristics and the processing times: (Sarir ¶0037; determine all of the historical interaction record(s) related to the interacting party having payment amounts that match, or are within a pre-defined or configurable margin (e.g., +/−%5, or +/−$100) of the invoice amount, and to average the processing times of those records, determine the longest processing time from amongst those records, or perform some other calculation or derive some other metric from those records.)
training the machine learning model based on the training set; (Sarir ¶0040; various other ways to manipulate the historical interaction data to determine 312 a predicted processing time may exist, … use of artificial intelligence and/or machine learning (such as decision trees, multinomial logit models, Naïve Bayes algorithms, etc.) to make the determination at step 312)
determining a set of one or more invoice characteristics, comprising a first invoice characteristic associated with a first invoice; (Sarir ¶0037; Further relevant information may also be determined from the invoice, such as the interacting party, the interaction settlement due date (e.g., payment due date), as shown at step 302 of method 300, and/or any other relevant information which may be determined from the invoice)
applying the machine learning model to at least the set of invoice characteristics to determine a first predicted processing time for the first invoice;  (Sarir ¶0040; various other ways to manipulate the historical interaction data to determine 312 a predicted processing time may exist, … use of artificial intelligence and/or machine learning (such as decision trees, multinomial logit models, Naïve Bayes algorithms, etc.) to make the determination at step 312)
determining a difference between 
(a) the first predicted processing time for the first invoice and 
(Sarir ¶0004; based on the interaction settlement due date and the predicted processing time, the suggested action initiation time.)
determining an invoice criticality for the first invoice based on the difference between 
(a) the first predicted processing time for the first invoice and (b) the amount of time currently remaining until the due date for the first invoice; (Sarir ¶0004; based on the interaction settlement due date and the predicted processing time, the suggested action initiation time.)
presenting, at an interface, information representing the invoice criticality for the first invoice. (Sarir ¶0018; input to the invoice analysis platform (e.g., via a user interface associated with the invoice analysis platform), as tabular data (e.g., in the form of a spread sheet file, a comma-separated values (CSV) file, and/or the like), and/or the like)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (Pub. No. US 2020/0226503 A1) in view of Sarir (Pub. No. US 2018/0096311 A1) and in further view of Hoang (Pub. No. US 2018/0158116 A1.)
Regarding Claim 1, Subramanian discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
presenting, on a Graphical User Interface (GUI), a plurality of interface elements respectively corresponding to a plurality of criticality categories, wherein the plurality of criticality categories respectively correspond to ranges of criticality (Subramanian ¶0057; invoice analysis platform may determine the priority based on a severity of a type of issue associated with the invoice relative to other types of issues associated with the one or more other invoices, based on a likelihood of a prediction associated with the invoice relative to other likelihoods of other predictions associated with the one or more other invoices; ¶0116; determine a priority for the invoice relative to one or more other invoices based on ranking the invoice. In some implementations, the invoice analysis platform may generate a collection plan for the invoice based on a priority for the invoice or at least one type issue predicted to be associated with the invoice; and may output information relating to the collection plan via a display after generating the collection plan.)
wherein a second invoice, of the set of invoices, is determined to be associated with a second criticality value within the particular criticality category; (Subramanian ¶0116; invoice analysis platform may determine, utilizing the super model, a score for the invoice after training the super model, wherein the score indicates the likelihood of the at least one type of issue being associated with the invoice;)
determining whether the first criticality value is above a threshold value; (…and may determine a priority for the invoice relative to one or more other invoices based on ranking the invoice)
 determining whether the second criticality value is above the threshold value; (Subramanian ¶0058; invoice analysis platform may determine that an invoice is outstanding at a particular time, such as a due date for a payment associated with the invoice)
responsive at least to determining that the second criticality value is above the threshold value; (Subramanian ¶0058; invoice analysis platform may store information that identifies the due date in a data structure and may determine that the invoice is outstanding when the due date elapses)
executing a second suggested action for the second invoice, without receiving user confirmation via the GUI to execute the second suggested action. (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.)
While Subramanian discloses generating invoice lists (Subramanian ¶0070; rules component may generate an invoice list based on scores for various invoices based on prioritizing the various invoices… For example, the invoice list may identify invoices prioritized for collection of unpaid amounts, for generation of collection plans,) Subramanian does not, but Hoang does, explicitly disclose:
(Hoang ¶0049; a user may request display of invoices.) 
 in response to the user selection of the particular criticality category: presenting, on the GUI, information associated with a set of one or more invoices associated with the particular criticality category, (Hoang ¶0049; In response, the system may respond with the statuses for each of the invoices.)
presenting, on the GUI, an interface element configured to receive user confirmation to execute a first suggested action for the particular invoice. (Hoang ¶0074; allows the vendor to select multiple invoices and perform a batch action by selecting widget)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in response to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices. (Hoang ¶0074; allows the vendor to select multiple invoices and perform a batch action by selecting widget)
Subramanian in view of Hoang does not, but Sarir does disclose: 
 and (b) an amount of time currently remaining until a target completion date for processing of the particular invoice; (Sarir ¶0004; based on the interaction settlement due date and the predicted processing time, the suggested action initiation time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of using information to calculate and predict processing time in Sarir because applying the known technique would have yielded predictable results and resulted in an improved system by determining suggested action initiation times. (Sarir ¶0032; greater the statistical confidence, or confidence interval, which may be had in the predicted processing time and the suggested action initiation time)

Regarding Claim 3, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on (Hoang Figure 6; item type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in response to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices. (Hoang ¶0074; allows the vendor to select multiple invoices and perform a batch action by selecting widget)

Regarding Claim 4, Subramanian in view of Hoang and Sarir discloses the one or more media of claim 1, wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on at least a predicted impact resulting from missing the target completion date for the particular invoice. (Subramanian ¶0059; invoice analysis platform may remove, add, or modify a requirement to an order approval process, such as a requirement related to an individual that needs to authorize provisioning of goods and/or services to an entity with a history of underpaying invoices, a timing of that authorization (e.g., before or after an order), what needs to be pre-authorized) (Subramanian ¶0116; invoice analysis platform may determine, utilizing the super model, a score for the invoice after training the super model, wherein the score indicates the likelihood of the at least one type of issue being associated with the invoice; and may determine a priority for the invoice relative to one or more other invoices based on ranking the invoice)

Regarding Claim 6, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least whether the particular invoice is a matched invoice or an unmatched invoice. (Hoang ¶0052; monetary transaction records matching the invoice are aggregated to update the status of the invoice after the status indicates payment on the invoice… ¶0072; the matched transaction records are aggregated to determine the updated invoice status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing. (Hoang ¶0052; monetary transaction records matching the 

Regarding Claim 7, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a hold type of a predicted hold for the particular invoice. (Hoang ¶0030; monetary transaction related to the invoice. By way of a more specific example, if, for an invoice, one payment is “Deposited”, a second is “Overdue (sent)” and a third payment is “Funds on Hold”, the invoice statuses may be “deposited”, “overdue”, and “funds on hold.” In the scenario in which an invoice has multiple statuses, one of the statuses may be selected as a representative invoice status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing. (Hoang ¶0052; monetary transaction records matching the 

Regarding Claim 8, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least an amount due of the particular invoice. Sarir ¶0026; determining 302 an interaction settlement due date for an interaction with an interacting party (e.g., where the interaction comprises a financial transaction, such as a bill payment, the interaction settlement due date may comprise a payment due date for an invoice amount associated with an invoice of the interacting party); and querying 304, over network 120, the interaction database 112 to determine if a number of the historical interaction records related by one or more factors to the interacting party 130 is greater than or equal to one related historical interaction record)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of using information to calculate and predict processing time in Sarir because applying the known technique would have yielded predictable results and resulted in an improved system by determining 

Regarding Claim 9, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a number of approvers required for the particular invoice. Sarir ¶0029; historical interaction data may comprise data and/or meta data comprising, for each of the historical interaction records, e.g., at least one of a unique interacting party ID, processing time, a settlement mechanism (e.g., payment type), payment amount, time of day of payment, time of year (i.e. date) of payment, interacting party location, and location of computing device 100 (e.g., a paying party location). The historical interaction data may further comprise any other information or data that could potentially affect the time it would take for an action (such as a payment) to be received by an interacting party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of using information to calculate and predict processing time in Sarir because applying the known technique would have 

Regarding Claim 10, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least an identity of an approver required for the particular invoice. Sarir ¶0029; historical interaction data may comprise data and/or meta data comprising, for each of the historical interaction records, e.g., at least one of a unique interacting party ID, processing time, a settlement mechanism (e.g., payment type), payment amount, time of day of payment, time of year (i.e. date) of payment, interacting party location, and location of computing device 100 (e.g., a paying party location). The historical interaction data may further comprise any other information or data that could potentially affect the time it would take for an action (such as a payment) to be received by an interacting party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of using information to calculate and 

Regarding Claim 11, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the predicted amount of time for processing the particular invoice is determined based on at least a currency type for making payment on the particular invoice. Sarir ¶0029; historical interaction data may comprise data and/or meta data comprising, for each of the historical interaction records, e.g., at least one of a unique interacting party ID, processing time, a settlement mechanism (e.g., payment type), payment amount, time of day of payment, time of year (i.e. date) of payment, interacting party location, and location of computing device 100 (e.g., a paying party location). The historical interaction data may further comprise any other information or data that could potentially affect the time it would take for an action (such as a payment) to be received by an interacting party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in 

Regarding Claim 12, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, wherein the information associated with the set of invoices comprises: a listing of the set of invoices. (Hoang Figure 6; invoice set listing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of listing information in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to view information in a reliable manner. (Hoang Figure 6; see invoice set listing)

Regarding Claim 13, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 12, wherein the set of invoices are displayed on the (Hoang Figure 6; invoice can be ranked based on a number of invoice characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of ranking information in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to view information in a reliable manner. (Hoang Figure 6; invoice can be ranked based on a number of invoice characteristics)

Regarding Claim 14, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element associated with the particular invoice that is selectable to initiate an action that addresses a predicted hold for the particular invoice. (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in 

Regarding Claim 15, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element associated with the particular invoice that is selectable to initiate an action associated with a current processing stage for the particular invoice. (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in regards to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices. (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)

Regarding Claim 16, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
presenting, on the GUI, an interface element indicating an action associated with the particular invoice; (Hoang Figure 6 shows selectable actions “Receive payment” that corresponds with a processing stage)
in response to a user confirmation of the action: executing the action. (Hoang Figure 6 shows a GUI with actions allowing user executions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of presenting interface elements in regards to a user selection in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to override the system’s choices. (Hoang Figure 6 shows a GUI with actions allowing user executions)

Regarding Claim 17, Subramanian in view of Hoang and Sarir discloses the one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
(Subramanian ¶0058; invoice analysis platform determined to perform the actions)
responsive to determining that a criticality value associated with the particular invoice is above a threshold value: executing the action without user interaction. (Subramanian ¶0058; invoice analysis platform may perform the set of actions at the times the invoice analysis platform determined to perform the actions after determining that an invoice is outstanding at the particular time.)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarir (Pub. No. US 2018/0096311 A1) in view of Hoang (Pub. No. US 2018/0158116 A1) 
Regarding Claim 19, Sarir discloses the one or more media of Claim 18.  Subramanian does not, but Hoang does disclose wherein the first invoice characteristic comprises at least one of:
an amount due on the first invoice; 
a supplier associated with the first invoice;
whether the first invoice is a matched invoice or an unmatched invoice; 
an item associated with the first invoice; 
 (Hoang ¶0028; exchange of at least one product between the vendor and customer. The payment terms in the invoice may include the time period to pay the bill, the amount to pay, forms of acceptable payment, late fees, etc)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing. (Hoang ¶0052; monetary transaction records matching the invoice are aggregated to update the status of the invoice after the status indicates payment on the invoice)

Regarding Claim 20, Sarir discloses the one or more media of Claim 18.  Subramanian does not, but Hoang does disclose wherein the first invoice characteristic comprises at least one of:
a number of approvers required for the first invoice;
an identity of an approver required for the first invoice;
an identity of an entry clerk assigned to the first invoice; 
a number of holds issued for the first invoice; 

an action performed to resolve the hold issued for the first invoice; 
a date of a particular action performed for processing the first invoice. (Hoang Figure 6 shows date sent, status including holds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Subramanian with the known technique of characterizing invoices in Hoang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to more finely tune the invoice categorizing. (Hoang ¶0052; monetary transaction records matching the invoice are aggregated to update the status of the invoice after the status indicates payment on the invoice)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (Pub. No. US 2020/0226503 A1) in view of Hoang (Pub. No. US 2018/0158116 A1,) Sarir (Pub. No. US 2018/0096311 A1) and in further view of  Bellarro (US Patent No. 8,694,429.)
Regarding Claim 2, Subramanian discloses the one or more media of Claim 1. (Hoang ¶0031) and Bellaro 62:48, 53)
Subramanian does not, but Bellarro does disclose wherein the particular invoice, of the set of invoices, is determined to be within the particular criticality category based on at least a supplier type of a supplier for the particular invoice. (Bellarro 24:50-55;  filter invoices based on a designated supplier)
It would have been obvious to combing the system in Subramanian with the features in Bellarro order to improve the system in a predictable manner by incorporating different invoice characteristics when analyzing for issues. (Bellarro 24:50-55;  filter invoices based on a designated supplier)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629